UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5454 Dreyfus New Jersey Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New Jersey Municipal Bond Fund, Inc. March 31, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.8% Rate (%) Date Amount ($) Value ($) New Jersey96.7% Burlington County Bridge Commission, EDR (The Evergreens Project) 5.63 1/1/38 7,275,000 7,539,155 Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.00 2/15/34 1,000,000 1,114,730 Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.75 2/15/42 5,000,000 5,792,250 Delaware River Port Authority, Revenue 5.00 1/1/30 3,500,000 a 3,966,620 East Orange Board of Education, COP, LR (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/21 685,000 b 597,573 East Orange Board of Education, COP, LR (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/26 745,000 b 525,985 East Orange Board of Education, COP, LR (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/28 2,345,000 b 1,456,620 Essex County, General Improvement GO 5.00 8/1/23 11,000,000 13,009,920 Garden State Preservation Trust, Revenue (Open Space and Farmland Preservation Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.75 11/1/28 10,000,000 12,805,100 Gloucester County Improvement Authority, County Guaranteed Loan Revenue (County Capital Program) 5.00 4/1/38 7,000,000 7,665,910 Gloucester County Pollution Control Financing Authority, PCR (Logan Project) 5.00 12/1/24 1,000,000 1,138,700 Gloucester Township Municipal Utilities Authority, Sewer Revenue (Insured; AMBAC) 5.65 3/1/18 985,000 1,058,836 Hudson County Improvement Authority, Harrison Stadium Land Acquisition Special Obligation Revenue (Harrison Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/15/34 3,000,000 b 1,435,710 Irvington Township, GO (Fiscal Year Adjustment Bonds and General Improvement Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/15/32 2,000,000 2,256,360 Mercer County Improvement Authority, County Secured Open Space Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/40 3,290,000 3,336,192 Middletown Township Board of Education, GO 5.00 8/1/25 4,140,000 4,755,991 Middletown Township Board of Education, GO 5.00 8/1/26 2,935,000 3,352,181 Monroe Township Board of Education, School District GO 5.00 3/1/34 1,250,000 1,465,375 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/24 3,000,000 3,421,530 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/28 3,625,000 4,019,146 New Jersey Economic Development Authority, Department of Human Services Composite Revenue (Division of Developmental Disabilities) 6.25 7/1/24 1,010,000 1,014,828 New Jersey Economic Development Authority, Department of Human Services Composite Revenue (Division of Mental Health Services) 6.10 7/1/17 575,000 577,133 New Jersey Economic Development Authority, Motor Vehicle Surcharge Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/20 3,350,000 b 2,950,278 New Jersey Economic Development Authority, Motor Vehicle Surcharge Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/21 2,620,000 b 2,230,118 New Jersey Economic Development Authority, Private Activity Revenue (The Goethals Bridge Replacement Project) 5.38 1/1/43 3,500,000 3,916,290 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/17 5,000,000 b 4,828,450 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/18 2,500,000 b 2,346,650 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/20 6,500,000 b 5,729,230 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/22 6,000,000 b 4,892,820 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.75 9/1/23 3,765,000 4,318,719 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.50 9/1/24 10,000,000 11,756,000 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/27 10,000,000 12,229,800 New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 5.25 9/15/29 8,050,000 a 8,839,866 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.10 6/1/23 3,000,000 3,391,320 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.60 11/1/34 6,600,000 7,506,708 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.70 10/1/39 5,000,000 5,772,100 New Jersey Educational Facilities Authority, Revenue (Fairleigh Dickenson University Issue) 6.00 7/1/20 4,535,000 4,553,639 New Jersey Educational Facilities Authority, Revenue (Kean University Issue) 5.00 9/1/21 1,500,000 1,695,090 New Jersey Educational Facilities Authority, Revenue (Montclair State University Issue) 5.25 7/1/38 2,000,000 2,217,840 New Jersey Educational Facilities Authority, Revenue (New Jersey City University Issue) (Insured; Assured Guaranty Corp.) 5.00 7/1/35 12,165,000 13,402,545 New Jersey Educational Facilities Authority, Revenue (New Jersey Institute of Technology Issue) 5.00 7/1/31 2,000,000 2,265,560 New Jersey Educational Facilities Authority, Revenue (Princeton Theological Seminary Issue) 5.00 7/1/29 5,000,000 5,856,800 New Jersey Educational Facilities Authority, Revenue (Public Library Project Grant Program Issue) (Insured; AMBAC) 5.50 9/1/17 1,500,000 1,506,630 New Jersey Educational Facilities Authority, Revenue (Ramapo College of New Jersey Issue) 5.00 7/1/42 3,000,000 3,328,350 New Jersey Educational Facilities Authority, Revenue (Seton Hall University Issue) 6.25 7/1/37 5,000,000 5,796,250 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) 5.00 7/1/27 5,000,000 5,324,750 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) 5.00 7/1/34 7,455,000 7,961,493 New Jersey Educational Facilities Authority, Revenue (The College of New Jersey Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 5,000,000 5,525,350 New Jersey Educational Facilities Authority, Revenue (The William Paterson University of New Jersey Issue) 5.00 7/1/22 2,165,000 2,578,775 New Jersey Educational Facilities Authority, Revenue (The William Paterson University of New Jersey Issue) (Insured; Assured Guaranty Corp.) 5.00 7/1/38 3,745,000 4,123,470 New Jersey Health Care Facilities Financing Authority, Revenue (AHS Hospital Corporation Issue) 5.00 7/1/27 5,400,000 5,939,352 New Jersey Health Care Facilities Financing Authority, Revenue (AtlantiCare Regional Medical Center Issue) 5.00 7/1/22 3,975,000 4,270,621 New Jersey Health Care Facilities Financing Authority, Revenue (Barnabas Health Issue) 5.63 7/1/32 3,000,000 3,494,850 New Jersey Health Care Facilities Financing Authority, Revenue (General Hospital Center at Passaic, Inc. Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) (Escrowed to Maturity) 6.75 7/1/19 550,000 620,862 New Jersey Health Care Facilities Financing Authority, Revenue (Hackensack University Medical Center Issue) 5.00 1/1/28 2,780,000 3,088,024 New Jersey Health Care Facilities Financing Authority, Revenue (Hackensack University Medical Center Issue) (Insured; Assured Guaranty Corp.) 5.25 1/1/36 2,900,000 3,157,375 New Jersey Health Care Facilities Financing Authority, Revenue (Holy Name Medical Center Issue) 5.00 7/1/15 2,000,000 2,023,800 New Jersey Health Care Facilities Financing Authority, Revenue (Kennedy Health System Obligated Group Issue) 5.00 7/1/31 1,525,000 1,697,630 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) 5.00 7/1/23 2,500,000 2,937,400 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) 5.00 7/1/26 1,000,000 1,143,420 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) (Insured; Assured Guaranty Corp.) 5.00 7/1/38 4,775,000 5,139,046 New Jersey Health Care Facilities Financing Authority, Revenue (Robert Wood Johnson University Hospital Issue) 5.00 7/1/31 4,950,000 5,496,133 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Barnabas Health Care System Issue) (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 7/1/23 2,280,000 b 1,941,944 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (Insured; Assured Guaranty Corp.) 5.50 7/1/38 5,000,000 5,635,450 New Jersey Health Care Facilities Financing Authority, State Contract Revenue (Hospital Asset Transformation Program) 5.25 10/1/38 13,595,000 14,764,306 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/21 1,800,000 2,043,612 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue 5.00 12/1/25 770,000 814,668 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue 5.00 12/1/26 1,850,000 1,953,248 New Jersey Highway Authority, Revenue (Garden State Parkway) (Escrowed to Maturity) 6.00 1/1/19 5,645,000 6,525,507 New Jersey Housing and Mortgage Finance Agency, Multi-Family Revenue 4.95 5/1/41 7,000,000 7,190,120 New Jersey Housing and Mortgage Finance Agency, SFHR 5.20 10/1/25 4,840,000 5,192,304 New Jersey Housing and Mortgage Finance Agency, SFHR 6.38 10/1/28 2,100,000 2,182,656 New Jersey Housing and Mortgage Finance Agency, SFHR 5.25 10/1/37 420,000 434,746 New Jersey Institute of Technology, GO 5.00 7/1/32 1,000,000 1,141,290 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 12/15/23 7,000,000 a 8,211,280 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 6/15/31 2,500,000 a 2,865,075 New Jersey Transportation Trust Fund Authority (Transportation System) 6.00 12/15/38 6,565,000 a 7,529,989 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 5.25 12/15/22 5,000,000 a 5,747,850 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 0.00 12/15/24 1,000,000 a,b 688,500 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 5.00 12/15/32 8,000,000 a 8,587,360 New Jersey Transportation Trust Fund Authority (Transportation System) (Prerefunded) 6.00 12/15/18 1,435,000 a,c 1,696,026 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 35,000 a 36,615 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/23 3,000,000 a 3,614,400 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/25 4,000,000 a 4,906,960 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/26 2,000,000 a 2,354,840 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/34 2,000,000 a 2,293,080 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/35 3,000,000 a 3,358,200 New Jersey Turnpike Authority, Turnpike Revenue 5.25 1/1/40 5,420,000 a 6,038,639 New Jersey Turnpike Authority, Turnpike Revenue (Escrowed to Maturity) 6.50 1/1/16 20,000 a 20,943 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp.) 6.50 1/1/16 165,000 a 172,780 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/27 3,000,000 a 3,748,560 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 6.50 1/1/16 2,310,000 a 2,416,560 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.10 1/1/30 5,500,000 a,d 5,115,000 North Hudson Sewerage Authority, Gross Revenue Senior Lien Lease Certificates (Master Lease Agreeement) 5.00 6/1/24 1,000,000 1,169,980 North Hudson Sewerage Authority, Gross Revenue Senior Lien Lease Certificates (Master Lease Agreement) 5.00 6/1/42 10,320,000 11,396,479 North Jersey District Water Supply Commission, Sewer Revenue (Wanaque South Project) (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 6.00 7/1/19 1,145,000 1,265,820 Port Authority of New York and New Jersey (Consolidated Bonds, 93rd Series) 6.13 6/1/94 3,000,000 a 3,628,530 Port Authority of New York and New Jersey (Consolidated Bonds, 139th Series) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/18 11,235,000 a 11,392,402 Port Authority of New York and New Jersey (Consolidated Bonds, 167th Series) 5.00 9/15/24 3,675,000 a 4,188,361 Port Authority of New York and New Jersey (Consolidated Bonds, 167th Series) 5.50 9/15/26 7,600,000 a 8,792,136 Port Authority of New York and New Jersey (Consolidated Bonds, 172nd Series) 5.00 10/1/33 5,000,000 a 5,573,700 Port Authority of New York and New Jersey (Consolidated Bonds, 178th Series) 5.00 12/1/24 2,000,000 a 2,386,920 Port Authority of New York and New Jersey, Special Project Revenue (JFK International Air Terminal LLC Project) 5.00 12/1/20 2,500,000 a 2,886,075 Port Authority of New York and New Jersey, Special Project Revenue (JFK International Air Terminal LLC Project) (Insured; National Public Finance Guarantee Corp.) 6.25 12/1/15 5,000,000 a 5,121,050 Rahway Valley Sewerage Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/30 7,550,000 b 4,372,205 Rutgers, The State University, GO 5.00 5/1/26 5,000,000 5,993,300 Rutgers, The State University, GO 5.00 5/1/39 3,450,000 3,888,047 Salem County Pollution Control Financing Authority, PCR (Chambers Project) 5.00 12/1/23 1,000,000 1,142,980 South Jersey Port Corporation, Marine Terminal Revenue 5.75 1/1/23 4,000,000 a 4,633,080 South Jersey Port Corporation, Marine Terminal Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/34 2,900,000 a 3,264,066 South Jersey Port Corporation, Marine Terminal Revenue (Insured; Assured Guaranty Corp.) 5.88 1/1/39 6,000,000 a 6,773,100 South Jersey Transportation Authority, Transportation System Revenue 5.00 11/1/23 4,250,000 a 4,881,550 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 4,000,000 3,849,400 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.75 6/1/34 2,800,000 2,152,192 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 13,050,000 10,073,295 U.S. Related2.1% Guam, Business Privilege Tax Revenue 5.00 1/1/42 2,000,000 2,187,660 Guam Waterworks Authority, Water and Wastewater System Revenue (Prerefunded) 6.00 7/1/15 1,000,000 c 1,013,980 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 5,000,000 5,633,150 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) 5.00 10/1/25 2,000,000 2,209,760 Total Investments (cost $461,858,423) % Cash and Receivables (Net) % Net Assets % a At March 31, 2015, the fund had $145,730,113 or 28.4% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from transportation. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Variable rate securityinterest rate subject to periodic change. At March 31, 2015, net unrealized appreciation on investments was $45,392,552 of which $45,846,424 related to appreciated investment securities and $453,872 related to depreciated investment securities. At March 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of March 31, 2015 in valuing the fund's investments: Level 3 - Significant Unobservable Inputs Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Assets ($) Total Investments in Securities: Municipal Bonds+ - 507,250,975 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New Jersey Municipal Bond Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May19, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 19, 2015 By: /s/ James Windels James Windels Treasurer Date: May 19, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
